Name: 2001/822/EC: Appendix 2 to Annex III to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community ("Overseas Association Decision")
 Type: Decision
 Subject Matter: international trade;  European construction;  executive power and public service
 Date Published: 2001-12-07

 Avis juridique important|32001D0822(01)2001/822/EC: Appendix 2 to Annex III to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community ("Overseas Association Decision") Official Journal L 324 , 07/12/2001 P. 0001 - 0080Appendix 2 to Annex III to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community ("Overseas Association Decision")(1)(1) OJ L 314, 30.11.2001, p. 1.Appendix 2List of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status>TABLE>